                     Case 2:20-cr-00088-RSL Document 20 Filed 08/13/20 Page 1 of 3



1                                                                             The Honorable Robert S. Lasnik
2
3
4
5
6
7                              UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF WASHINGTON
8
                                           AT SEATTLE
9
10 UNITED STATES OF AMERICA,                                      NO. CR20-00088 RSL
11                                   Plaintiff,                   PROTECTIVE ORDER FOR
                                                                  CERTAIN DISCOVERY ITEMS
12                              v.
13 BRYAN MICHAEL POLLESTAD,
14
                                     Defendant.
15
16
                This matter, having come to the Court’s attention on the Stipulated Motion for a
17
     Protective Order Regarding Certain Discovery Items submitted by the United States of
18
     America, and the Court, having considered the motion, and being fully advised in this
19
     matter, hereby enters the following PROTECTIVE ORDER:
20
                1.      The defense team 1 will not make copies of any kind of any part of the
21
     designated “protected” items without prior written permission of the government, except
22
     that the materials may be downloaded from USAfx and placed on a server or other
23
     appropriate storage medium under the secure control of the defense team.
24
25
26
27
     1
28    As used herein, the “defense team” includes counsels of record, their employees (such as any associate counsel,
     paralegals, legal assistants, and interns), and their contractors (such as investigators and experts).


         Protective Order for Certain Discovery Items - 1                                    UNITED STATES ATTORNEY
                                                                                               700 STEWART ST SUITE 5220
         United States v. Bryan Pollestad, CR20-00088 RSL
                                                                                              SEATTLE, WASHINGTON 98101
                                                                                                     (206) 553-7970
                  Case 2:20-cr-00088-RSL Document 20 Filed 08/13/20 Page 2 of 3



 1           2.      The defense teams will not share any of the material designated as
 2 protected with anyone except for the Defendant and others who are part of the same
 3 defense team without prior written permission of the government.
 4           3.      The defense team may review all of the discovery, including protected
 5 material, with the Defendant. The defense team may not, however, leave any protected
 6 material in the possession of the Defendant or permit it to be copied.
 7           4.      If the defense team wishes to file any protected material with the Court, or
 8 to make reference to its contents, including reference to the identity of a confidential
 9 source, the filing must be sealed, absent prior written permission of the government to
10 file an unsealed version.
11           5.      The provisions of the protective order shall apply to all members of the
12 defense team, including but not limited to other attorneys, contract attorneys,
13 investigators, legal assistants, interns, experts, and paralegals. It is the responsibility of
14 defense counsel to ensure that all members of the defense team understand the
15 restrictions of the protective order and understand that they are required to abide by those
16 restrictions.
17           6.      In the event that current defense counsel is replaced by new defense
18 counsel, defense counsel shall not turn over any discovery to new counsel without prior
19 written permission of the government. The government will only grant permission when
20 it is satisfied that new counsel has reviewed the terms of the Protective Order and has
21 acknowledged that he/she is bound by them.
22           7.      The provisions of this Order shall not terminate at the conclusion of this
23 prosecution.
24 //
25 //
26 //
27 //
28


      Protective Order for Certain Discovery Items - 2                        UNITED STATES ATTORNEY
                                                                                700 STEWART ST SUITE 5220
      United States v. Bryan Pollestad, CR20-00088 RSL
                                                                               SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
                 Case 2:20-cr-00088-RSL Document 20 Filed 08/13/20 Page 3 of 3



1           8.      This order can only be modified by written agreement of the Government
2 or by order of this Court.
3
4           DATED this 13th day of August, 2020.
5
6
7
8
                                                        A
                                                        Robert S. Lasnik
9                                                       United States District Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Protective Order for Certain Discovery Items - 3                       UNITED STATES ATTORNEY
                                                                              700 STEWART ST SUITE 5220
     United States v. Bryan Pollestad, CR20-00088 RSL
                                                                             SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
